Cite as 2015 Ark. App. 479

                ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. E-14-765

CHELSEA JONES                                   Opinion Delivered September 16, 2015
                              APPELLANT
                                                APPEAL FROM THE ARKANSAS
V.                                              BOARD OF REVIEW
                                                [NO. 2014-BR-02044]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, AND
WILLIAM T. ST. JOHN
                    APPELLEES                   REVERSED AND REMANDED



                              RITA W. GRUBER, Judge

       Appellant, Chelsea Jones, appeals from the decision of the Arkansas Board of Review

(Board) denying her unemployment benefits upon finding that she was discharged from her

last work for misconduct in connection with the work.1 Because we hold that substantial

evidence does not support the Board’s finding of misconduct, we reverse the Board’s denial

and remand for an award of benefits.

       Appellant had been employed by appellee, William St. John, as a dental hygienist for

eighteen months when she was discharged on May 22, 2014. The Board found that appellee

discharged appellant for the “rude and offensive manner” in which appellant argued with

appellee in a telephone conversation on May 21, 2014. Specifically, the Board found that

appellant became upset and defensive on the phone and told appellee that his patients felt

       1
         The Board denied appellant’s appeal from the Arkansas Appeal Tribunal, and thus by
statute, the decision of the Appeal Tribunal is deemed to be a decision of the Board. Ark.
Code Ann. § 11-10-525(f) (Repl. 2012).
                                  Cite as 2015 Ark. App. 479

“mistreated” by him and that she often had to apologize on his behalf. Further, the Board

found that appellant was aware “on or before May 21, 2014, that she was to have notified St.

John with regard to her schedule.” From this evidence, the Board determined that appellant’s

actions constituted a disregard of the standard of behavior that an employer has a reasonable

right to expect from an employee and that appellant was discharged for misconduct.

       The only evidence presented by appellee was his own statement written on June 19,

2014, regarding the discharge. He did not appear or testify at the hearing. In his statement,

he explained that he discharged appellant for “several reasons.” He said that appellant suffered

from numerous health problems and had called in sick on May 21, 2014. She also informed

the receptionist that she would be having outpatient surgery on May 30, 2014. The office was

closed on May 30, a Friday. He stated that his receptionist had told appellant that he wanted

to talk to her. Appellee said that appellant’s husband called him that afternoon and appellee

told the husband that he wanted to speak with appellant. Appellant called appellee later that

evening, and he said that he needed to know her “health status” because her “performance

was beginning to decline.” He stated that she became argumentative and defensive and

“complained about how I treated her and my patients and how she had to apologize to my

patients all the time.” He thought appellant was mad because appellee had been rude to her

husband on the phone. Appellee stated that his receptionist had “repeatedly told [appellant]

for several weeks that she needed to inform [appellee] personally of her problems and plans.”

Appellee stated that he “had no intention of terminating her until she called that night with

her attitude. I only wanted to know what was going on. I told her that if that was the way


                                               2
                                  Cite as 2015 Ark. App. 479

she felt about me the [sic] I no longer needed her employment.”

       The only testimony at the hearing before the Tribunal was appellant’s. She explained

that she did not initially tell appellee about her surgery because she had routinely notified the

office manager, who handled the schedule. She said that she had informed the office manager

of her surgery immediately after learning about it on May 16, 2014, a Friday. She said that she

had not yet told appellee personally because they had been so busy at work. She testified that

she had not planned to miss any work for the surgery, which was scheduled on a day the

office was closed, and that she thought telling the office manager was the best thing to do.

According to appellant, she called appellee on the evening she was told to do so and he got

really mad and started yelling because he had discovered from one of his patients that appellant

was having surgery. When she told him that she had informed the office manager on the day

that she found out about the surgery, he said, “You don’t know what the hell is wrong with

you” and told her none of the assistants liked her at work. She said that he told her not to

come in the next week.

       We review the Board’s findings in the light most favorable to the prevailing party and

affirm the Board’s decision if it is supported by substantial evidence. Hubbard v. Dir., 2015
Ark. App. 235, at 3, 460 S.W.3d 294, 297. Substantial evidence is such relevant evidence that

a reasonable mind might accept as adequate to support a conclusion. Id. at 3–4, 460 S.W.3d

at 297. Even when there is evidence upon which the Board might have reached a different

decision, the scope of our review is limited to a determination of whether the Board

reasonably could have reached the decision it did based upon the evidence before it. 2015


                                               3
                                  Cite as 2015 Ark. App. 479

Ark. App 235, at 4, 460 S.W.3d at 297. Our function on appeal, however, is not merely to

rubber stamp decisions arising from the Board. Id.

       A person shall be disqualified from receiving unemployment benefits if it is determined

that the person was discharged from his or her last work for misconduct in connection with

the work. Ark. Code Ann. § 11-10-514(a)(1) (Supp. 2013). The employer has the burden of

proving by a preponderance of the evidence that an employee engaged in misconduct. Spencer

v. Dir., 2014 Ark. App. 479, at 1. “Misconduct,” for purposes of unemployment

compensation, involves (1) disregard of the employer’s interest, (2) violation of the employer’s

rules, (3) disregard of the standards of behavior the employer has a right to expect of its

employees, and (4) disregard of the employee’s duties and obligations to the employer. Id. at

1–2. To constitute misconduct, however, there must be the element of intent. Hubbard, 2015
Ark. App. 235, at 3, 460 S.W.3d at 297. Mere inefficiency, unsatisfactory conduct, failure in

good performance as the result of inability or incapacity, inadvertencies, ordinary negligence

in isolated instances, or good-faith errors in judgment or discretion do not constitute

misconduct. Id. There must be an intentional or deliberate violation, a willful or wanton

disregard, or carelessness or negligence of such degree or recurrence as to manifest wrongful

intent or evil design. Id.

       In this case, appellee’s statement indicated that he discharged appellant for her alleged

rude behavior on the phone on May 21, 2014. Appellee was irritated because he had learned

from a patient rather than from appellant that appellant was having surgery. His own

statement revealed that he had informed appellant through his receptionist that he wanted to


                                               4
                                   Cite as 2015 Ark. App. 479

speak with her on May 21, 2014. His statement does not dispute that appellant had already

informed the office manager of her surgery or that it was her routine to inform the office

manager about her absences. Indeed, appellee presented no evidence of a policy regarding

employee absences nor indicated that appellant had violated any such policy. He simply said

that he wanted to speak with her. Moreover, although appellant first had her husband call

appellee, appellant did call appellee on the evening of May 21, 2014. Appellee did not

discharge appellant for absenteeism or for the violation of a policy regarding reporting

absences. Appellee discharged appellant for rudeness. He specifically stated that he “had no

intention of terminating her until she called that night with her attitude.” The Board found

that appellant was discharged for the “rude and offensive manner in which she argued with

[appellee]” in a telephone conversation.

       We reverse the Board’s decision. At best, the record reflects that appellant was

discharged for an isolated instance of rudeness during an evening phone call with her

employer. The phone call occurred on the evening of a day that appellant had stayed home

from work because she was feeling ill. This does not constitute substantial evidence of

misconduct for purposes of unemployment compensation, which must include an intentional

or deliberate violation, a willful or wanton disregard, or carelessness or negligence of such

degree or recurrence as to manifest wrongful intent or evil design.

       Reversed and remanded.

       KINARD and HIXSON, JJ., agree.

       Larry J. Steele PLC, by: Larry J. Steele, for appellant.
       Phyllis Edwards, for appellee.

                                                5